Citation Nr: 0412087	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  02-00 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a fracture of the right fibula, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1963 to 
April 1966 and from October 1967 to July 1970.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO, in pertinent 
part, denied the issue of entitlement to a compensable 
disability evaluation for residuals of a fracture of the 
right fibula.  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to the denial 
of his compensable rating claim.  During the current appeal, 
and specifically by a June 2003 rating action, the RO awarded 
a 10 percent evaluation to the service-connected residuals of 
a fracture of the veteran's right fibula, effective from 
April 9, 2002.  

Also by the December 1999 rating action, the RO, in relevant 
part, denied service connection for thrombocytosis and for 
hearing loss.  In the notice of disagreement which was 
received at the RO in April 2000, the veteran expressed his 
disagreement with the denial of these service connection 
claims.  The statement of the case, which was furnished in 
January 2002, included both of these issues.  In the 
substantive appeal which was received at the RO in the 
following month, the veteran expressed his desire to continue 
his appeal for service connection for hearing loss but stated 
that he did not wish to pursue a claim for service connection 
for thrombocytosis.  Subsequently, by a November 2003 rating 
action, the RO granted service connection for bilateral 
hearing loss and assigned a noncompensable evaluation to this 
disability, effective from March 1999.  Following receipt of 
notification of this grant, the veteran has not expressed 
disagreement with the noncompensable evaluation or effective 
date assigned to the service-connected bilateral hearing 
loss.  Consequently, the issue of entitlement to service 
connection for thrombocytosis as well as a claim concerning 
the service-connected bilateral hearing loss are not before 
the Board for appellate review.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  Prior to April 9, 2002, the service-connected residuals 
of a fracture of the right fibula was essentially 
asymptomatic with no need for pain medication, a normal gait, 
full range of motion of the right ankle, no related right 
knee impairment, no swelling or locking of the right ankle, 
no deformity in the ankle on ambulation, and no tenderness to 
palpation about the right ankle.  

3.  From April 9, 2002, the service-connected residuals of a 
fracture of the right fibula include some beginning pain with 
repetition of motion at approximately 10 degrees of flexion 
and extension of the right ankle, and occasional giving way 
of the right ankle.  


CONCLUSIONS OF LAW

1.  Prior to April 9, 2002, the criteria for a compensable 
evaluation for the service-connected residuals of a fracture 
of the right fibula were not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic 
Codes 5003, 5010, 5262, & 5271 (2001).  

2.  From April 9, 2002, the criteria for a disability rating 
greater than 10 percent for the service-connected residuals 
of a fracture of the right fibula have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.71a, Diagnostic Codes 5003, 5010, 5262, & 
5271 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court Of Appeals For Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In a letter dated in June 2001, the statement of the case 
(SOC) issued in January 2002, and supplemental statements of 
the case (SSOCs) furnished in June and November 2003, the RO 
informed the veteran of the provisions of the VCAA, the 
criteria used to adjudicate his increased rating claim, the 
type of evidence needed to substantiate this issue, as well 
as the specific information necessary from him.  Further, the 
January 2002 SOC as well as the June and November 2003 SSOCs 
also advised the veteran of the evidence of record and of the 
reasons and bases for the decision.  In addition, the June 
2001 letter specifically notified the veteran that VA would 
assist in obtaining identified records but that it was his 
duty to give enough information to enable VA to obtain any 
such available additional records.  The RO also informed him 
that he had the responsibility of ensuring that VA receives 
these records.  

Moreover, in the June 2001 letter, the RO asked the veteran 
to inform the agency of "any additional information or 
evidence that . . . [he] want[s] . . . [the agency] to try to 
get for him."  In addition, the RO informed the veteran of 
the time frame within which to "[s]end the information 
describing additional evidence or the evidence itself."  
These statements, which reference to the veteran's 
opportunity to provide VA with information describing 
additional evidence or with the evidence itself, appear to 
satisfy the "fourth element" of the VCAA notice 
requirements (which stipulates that VA must request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)").  

Further, the Board acknowledges that the RO did not inform 
the veteran of the specific information necessary from him or 
his opportunity to submit any pertinent evidence until the 
June 2001 letter, which was issued after the initial denial 
of a compensable rating for the service-connected residuals 
of a right fibula fracture in December 1999.  In this regard, 
the Board notes that the initial denial of the veteran's 
compensable rating claim occurred several years prior to the 
enactment of the VCAA.  In any event, the Board finds that 
such defect (with respect to the timing of the VCAA notice 
requirement) was harmless error.  First, while the Court did 
not address whether, and if so, how, the Secretary can 
properly cure a timing defect, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  Furthermore, as discussed above, 
the content requirements of a VCAA notice have been fully 
satisfied in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The Board notes that in reviewing AOJ 
determinations on appeal, it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  Thus, there is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the veteran to overcome.  

The VCAA requires that, with regard to the satisfaction of 
the duty to notify, a claimant must be given the opportunity 
to submit information and evidence in support of his or her 
claim.  Once this has been accomplished, all due process 
concerns have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  A review 
of the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  Further, the veteran 
has been accorded two pertinent VA examinations during the 
current appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand regarding the issue on appeal would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Factual Background

According to the service medical records, in July 1964, the 
veteran was treated for a right ankle sprain.  X-rays taken 
of this joint at that time were negative.  Approximately two 
weeks later in the same month, the veteran was placed on 
physical profile for "fracture to his right fibula".  A 
right leg cast was applied.  

X-rays taken of the veteran's right knee in March 1965 and 
July 1965 were negative.  The separation examination, which 
was conducted in July 1970 demonstrated that the veteran's 
lower extremities (including strength and range of motion) 
were normal.  

Based on these service medical records, the RO, by a November 
1995 rating action, granted service connection for residuals 
of a fracture of the right fibula, and assigned a 
noncompensable evaluation, effective from April 1995.  

In March 1999, the veteran filed his current claim for a 
compensable rating for this service-connected disability.  
According to the relevant evidence received during the 
current appeal, in September 1998, the veteran sought 
treatment for complaints of a "knot" on his right knee.  A 
physical examination reflected the presence of a hard boney 
prominence on the veteran's right knee.  

At a February 1999 VA outpatient treatment session, the 
veteran described right knee pain since 1966, when he was 
purportedly told that he had a "calcium deposit" which 
required surgery.  The veteran noted that his right knee pain 
had worsened and limited his ambulation.  The examiner 
recommended that the veteran undergo a radiographic 
evaluation of his right femur and knee.  The report of x-rays 
taken of the veteran's right knee showed a geographic lytic 
lesion in the right lateral tibial plateau which extended to 
the lateral cortex and abutted the articular surface as well 
as a sclerotic rim which appeared to fade into the bone.  The 
radiologist explained that possible etiologies for the lesion 
included a degenerative cyst, calcium pyrophosphate 
deposition disease (based upon chondrocalcinosis in the 
medial compartment of the right knee), gout, inflammatory or 
infectious process, and an either primary or secondary 
neoplastic process (which was less likely).  These 
radiographic films also reflected no soft tissue abnormality 
and a normal femur.  

Approximately two weeks later in February 1999, the veteran 
underwent magnetic resonance imaging (MRI) of his right knee 
which showed "an area of the . . . [joint] that was of 
questionable etiology."  He was scheduled to undergo an 
orthopedic operation in the following week.  Operative 
reports indicate that the veteran underwent a right proximal 
tibial biopsy and curettage with iliac crest bone grafting.  
Further testing of the specimen obtained from the surgery 
reflected compressed linear fragments of connective tissue 
forming cyst-like structures without clear epithelial linings 
as well as small fragments of benign bone.  

In June 1999, the veteran sought VA medical care for 
complaints of right knee pain.  A physical examination 
demonstrated mild pain on palpation of the lateral aspect of 
the knee.  The examiner also noted that the veteran had a 
history of a benign bone lesion on his right knee which was 
resected.  

Later in June 1999, the veteran underwent a private physical 
examination.  At that time, the veteran described right knee 
pain "for the last 10 to 15 years."  He also reported 
having undergone surgery on his right knee in February 1999.  
The examiner observed that the veteran had no difficulty 
stepping onto, or off of, the examination table or standing 
up from a seated position with his arms folded.  A physical 
examination of the veteran's musculoskeletal system 
demonstrated full range of motion of his right ankle as well 
as 120 degrees of flexion of his right knee with trace 
effusion.  The examiner provided, in pertinent part, an 
impression of status post knee pain and explained that 
repetitive climbing or squatting maneuvers were likely to 
exacerbate his knee pain.  

X-rays taken of the veteran's right tibia and fibula in 
September 1999 showed mild degenerative changes of the right 
knee as well as a normal right ankle.  On the following day 
in September 1999, the veteran underwent a VA bones 
examination.  At that time, he reported having fractured his 
right fibula during service in 1964 or 1965 when he was 
working on an ammunition dump and the load shifted.  Although 
the examiner felt that the veteran was very vague in his 
memory of the details of this in-service injury, the veteran 
believed that the fracture occurred in the distal one-third 
of his right fibula.  The veteran further stated that he did 
not remember ever having any problems with the fracture.  He 
also denied having any problems with his lower leg at the 
time of the VA examination.  The examiner concluded that the 
veteran was "absolutely without any sequelae" with regard 
to his right fibula fracture and "is perfectly normal."  In 
particular, the examiner diagnosed status post fracture of 
the right fibula without sequelae.  

In April 2000, the veteran was hospitalized at a private 
medical facility for cardiovascular evaluation and treatment.  
A physical examination conducted during that time 
demonstrated full range of motion of all of the veteran's 
extremities.  Also, a VA physical examination conducted in 
August 2000 with regard to the veteran's kidney surgery noted 
the veteran's complaints of chronic bilateral knee pain.  

Subsequently, on April 9, 2002, the veteran underwent another 
VA bones examination.  According to the report of this 
evaluation, the veteran sustained a fracture of his right 
distal fibula during service.  Although his right lower 
extremity was casted for some period of time, the veteran had 
no hardware or any surgery performed.  The veteran described 
continuing pain in his right ankle "that comes and goes."  
He rates the pain at approximately a 5 but does not currently 
take any pain medications.  He denied noticing any swelling 
or locking.  He did describe giving way once or twice a 
month.  

The examiner observed that the veteran came to the evaluation 
without any ambulatory device.  A physical examination of the 
veteran's right lower extremity demonstrated a normal gait, 
no deformity in the ankle on ambulation, no swelling, no 
tenderness to palpation about the right ankle, full range of 
motion of the right ankle with no crepitus, and some 
beginning pain with repetition of motion at approximately 
10 degrees of flexion and extension.  X-rays taken of the 
veteran's right ankle showed no fractures or dislocations, an 
intact ankle mortise, minor proliferative change along the 
lateral aspect of the tibia which consistent with remote 
injury involving the interosseous membrane, minimal soft 
tissue thickening over both the medial and lateral malleolus, 
and proliferative change at the posterior aspect of the 
talotibial joint.  The examiner diagnosed status post 
fracture of the right distal fibula.  

In June 2003, the RO considered these relevant medical 
records.  Specifically, the RO concluded that the evidence 
warranted the grant of a compensable evaluation of 
10 percent, effective from April 2002, for the 
service-connected residuals of a fracture of the veteran's 
right fibula.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2003).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2003).  
Further, it is necessary to evaluate the disability from the 
point of view of the veteran working or seeking work and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 
(2003).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2003).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).

Diagnostic Code 5262 evaluates impairment of the tibia and 
fibula.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2003).  
According to this Diagnostic Code, evidence of malunion of 
the tibia or fibula, with slight knee or ankle disability, 
warrants the assignment of a 10 percent disability rating.  
Id.  The next higher rating of 20 percent requires evidence 
of malunion of the tibia or fibula with moderate knee or 
ankle disability.  Id.  A 30 percent disability evaluation 
necessitates evidence of a malunion of the tibia or fibula 
with marked knee or ankle disability.  Id.  The highest 
rating allowable under this diagnostic code, 40 percent, 
requires evidence of nonunion of the tibia or fibula with 
loose motion necessitating a brace.  Id.  

Furthermore, the RO has also considered the relevant 
diagnostic code which rates impairment resulting from 
traumatic arthritis.  In particular, arthritis due to trauma, 
which is substantiated by X-ray findings, will be evaluated 
as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2003).  

According to the relevant diagnostic code which rates 
impairment resulting from degenerative arthritis, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent disability 
rating will be assigned based upon X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent disability evaluation will be 
granted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2003).  These 10 percent and 20 percent 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5003 (2003).  

In addition, Diagnostic Code 5271 evaluates impairment 
resulting from limitation of motion of the ankle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2003).  According to this 
Diagnostic Code, evidence of moderate limitation of motion of 
the ankle warrants the assignment of a 10 percent disability 
rating.  Id.  Evidence of marked limitation of motion of the 
ankle will result in the grant of a 20 percent disability 
evaluation.  Id.  

Moreover, the Board notes that, although regulations 
recognize that a part which becomes painful on use must be 
regarded as seriously disabled, see 38 C.F.R. §§ 4.40 and 
4.45, these provisions are qualified by specific rating 
criteria applicable to the case at hand.  As the Board has 
discussed, evaluation of the veteran's service-connected 
right fibula disability requires consideration of limitation 
of motion of his right knee and right ankle joints.  See, 
38 C.F.R. § 4.71a, Plate II and Diagnostic Codes 5260, 5261, 
and 5271 (2003).  Application of the precepts enunciated in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) requires that 
problems such as pain on use be specifically considered when 
evaluating the veteran's disability.  Specifically, when a 
Diagnostic Code provides for compensation based on limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and the examinations upon which rating 
decisions are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59 (2003).  

Throughout the current appeal, the veteran has asserted that 
the service-connected residuals of his right fibula fracture 
is symptomatic.  His descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of the service-connected residuals 
of his right fibula fracture must be considered in 
conjunction with the clinical evidence of record as well as 
the pertinent rating criteria.  

With regard to right knee problems, there is no suggestion 
that these are related to the service-connected right fibula 
fracture. These problems appear to be due to a benign bone 
lesion on the veteran's right knee, and he now has mild 
degenerative changes.  In addition to this bone lesion 
affecting the tibia (not the fibula) the reported fracture 
has been described as in the distal third of the leg, close 
to the ankle and not the knee.  Significantly, the VA 
examination in 1999 (shortly after the knee surgery) noted 
that the service-connected fracture had no sequela, obviously 
eliminating the bone growth near the knee as a symptom.  

Prior to April 9, 2002, the pertinent medical evidence of 
record demonstrated no need for pain medication, a normal 
gait, full range of motion of the right ankle, no swelling or 
locking of the right ankle, no deformity in the ankle on 
ambulation, and no tenderness to palpation about the right 
ankle.  Importantly, at the VA bones examination conducted in 
September 1999, the veteran reported that he did not remember 
ever having any problems with his right fibula fracture.  He 
specifically denied having any complaints regarding the 
service-connected residuals of his right fibula fracture at 
the time of the evaluation.  Further, the examiner who 
conducted this examination concluded that the veteran had 
absolutely no residuals of the in-service fracture to his 
right fibula.  In fact, the examiner specifically stated that 
the veteran's right lower extremity condition was "perfectly 
normal."  

These essentially negative findings of objective pathology 
specifically associated with the service-connected residuals 
of a fracture of the veteran's right fibula do not support an 
award of a compensable evaluation for this disability.  
Specifically, without evidence of malunion of the veteran's 
right tibia or fibula with slight knee or ankle disability, a 
10 percent evaluation for this service-connected disability 
cannot be granted.  See, 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2003).  

Furthermore, the right ankle demonstrated essentially normal 
range of motion.  There was no evidence of arthritis in the 
right ankle with resulting limitation of motion warranting a 
compensable evaluation.  See, 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2003).  Moreover, without evidence of moderate 
limitation of motion of the right ankle, a 10 percent rating 
for the service-connected residuals of a fracture of the 
veteran's right fibula based upon limitation of motion of the 
right ankle joint cannot be awarded.  See, 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2003).  

With regard to current disability, the April 9, 2002 
examination of the veteran's right lower extremity reflects 
some beginning pain with repetition of motion at 
approximately 10 degrees of flexion and extension of his 
right ankle, and occasional giving way of his right ankle.  
Significantly, however, objective examination of the 
veteran's right lower extremity has also shown no need for 
pain medication, a normal gait, full range of motion of the 
right ankle and the right knee, no swelling or locking of the 
right ankle, no deformity in the ankle on ambulation, and no 
tenderness to palpation about the right ankle.  Further, 
recent examiners have observed that the veteran has no 
difficulty stepping onto, or off of, the examination table or 
standing up from a seated position with his arms folded and 
that he is able to walk without the use of an ambulatory 
device.  

Thus, the Board concludes that the 10 percent rating assigned 
for the veteran's service-connected residuals of a right 
fibula fracture from April 9, 2002, contemplates any 
functional impairment, pain, and weakness that the veteran 
experiences as a result of this disorder.  In other words, 
this 10 percent evaluation reflects the extent of pain and 
the related functional impairment that the veteran 
experiences as a consequence of use of his right lower 
extremity.  See DeLuca, 8 Vet. App. at 204-207; see also 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Consequently, a rating 
greater than 10 percent for the service-connected right 
fibula disability is not warranted.  See, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261, & 5271.  

The Board must conclude, therefore, that a schedular rating 
greater than the currently assigned evaluation of 10 percent 
for the service-connected residuals of a fracture of the 
right fibula is not warranted.  The veteran's increased 
rating claim for this disability must, therefore, be denied.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's right fibula 
fracture residuals result in marked interference with his 
employment or requires frequent periods of hospitalization.  
Rather, the Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluation assigned 
herein.  What the veteran has not shown in this case is that 
his right fibula fracture residuals have resulted in unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  



ORDER

A compensable evaluation for residuals of a fracture of the 
right fibula prior to April 9, 2002, is denied.  

A disability rating greater than 10 percent for residuals of 
a fracture of the right fibula from April 9, 2002, is denied.   



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



